Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 and 17 are pending and rejected. Claims 15 and 16 are withdrawn. Claim 17 is newly added.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 9/14/2022 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Claim Objections
Claims 1-12 and 14 are objected to because of the following informalities:  the claims are written where the text does not wrap around from line to line so as to be grammatically incorrect and should be corrected.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, US 2011/0318940 A1 in view of Saito, US 2011/0186984 A1.
	Regarding claims 1 and 17, Ota teaches method of processing a substrate (a method of manufacturing a semiconductor device by forming a layer on a substrate, abstract), comprising: 
forming a film on at least one substrate by performing a cycle a predetermined number of times (forming a film on substrate by performing a cycle a plurality of times to form a film having a predetermined thickness, 0054, 0083, and Fig. 3, such that the cycle will be performed a predetermined number of times until the thickness is reached), the cycle including non-simultaneously performing: 
(a) performing a first set a predetermined number of times, the first set including non-simultaneously performing (where a cycle of supplying a source gas such as HCD is provided non-simultaneously with providing a reactant gas such as NH3 as a cycle that is repeated, 0054, 0059, 0074, Fig. 3, and Fig. 4): 
supplying a precursor to the at least one substrate from at least one first ejecting hole of a first nozzle arranged along a substrate arrangement direction of a substrate arrangement region where the at least one substrate is arranged (supplying HCD, i.e. a source gas or precursor, to the process vessel accommodating the substrate through gas supply holes 248a of a first nozzle 233a, 0054, 0059, and Fig. 1, where the first nozzle extends upward from the lower side to the upper side along the inner wall of the reaction tube in a direction in which the wafers are stacked and the gas supply holes are formed toward the centerline of the reaction tube so that the gas can be supplied towards the wafers and the holes are formed at a plurality of positions from the lower side to the upper side of the reaction tube, 0037, Fig. 1, and Fig. 2, such that the ejection holes of the first nozzle are arranged along  substrate arrangement direction of a substrate arrangement region where the at least one substrate is arranged) and 
supplying a reactant to the at least one substrate (where NH3 is supplied to the process chamber through the gas supply holes of a second nozzle, 0074, Fig. 1, and Fig. 2).
They teach flowing nitrogen with the HCD source gas (0059). They teach that the nitrogen gas which is a deposition/adsorption inhibition gas is supplied together with HCD gas at a high flow rate towards the wafer so as to increase the flow velocity of the HCD gas flowing parallel to the surface of the wafers (0063). They teach that this reduces the deposition efficiency of silicon or adsorption efficiency of HCD gas on the wafers so that a center of the deposition of adsorption of the silicon-containing layer can be moved closer to the center of the wafer from an edge side of the wafer (0063 and Fig. 10A-B). They teach that when the flow velocity of HCD gas flowing parallel to the surface of the wafer is low, silicon deposition or HCD gas adsorption it higher at the edge of the wafer closer to the nozzle exit and when the flow velocity is higher it moves closer to the center or farther away from the nozzle exit (0064-0065 and Fig. 10A-B).  They teach that by increasing the flow velocity of HCD gas flowing parallel to the surface of the wafer, the thickness of the silicon-containing layer can be entirely reduced, and the center of deposition or adsorption can be moved closer to the center of the wafer so as to reduce the thickness difference between the thickest part and the thinnest part to more uniformly form the layer (0065).  Therefore, they teach that using a higher velocity flow rate, the film has a higher thickness away from the nozzle and then using a lower velocity flow rate, the film has a higher thickness near the nozzle.  
They do not teach performing a second set of depositions using a second nozzle.
Saito teaches a method of manufacturing a semiconductor device, including the steps of : (a) supplying a first processing as into a processing chamber, in which a substrate is accommodated, through a first nozzle and simultaneously supplying a second processing gas into the processing chamber through a second nozzle; (b) exhausting the processing chamber; (c) supplying the first processing gas into the processing chamber through a third nozzle having a different shape from the first nozzle and simultaneously supplying the second processing gas into the processing chamber through the second nozzle; and (d) exhausting the processing chamber, wherein steps (a) through (d) are sequentially performed once or more to form a desired film on the substrate (0012, Fig. 4, and Fig. 6). They teach that a plurality of wafers are charged into a boat and loaded into the processing chamber (0072, Fig. 2, and Fig. 6). They teach flowing TiCl4 through a first nozzle having a larger hole diameter in a high-speed CVD process and flowing TiCl4 through a second nozzle having a smaller hole diameter in a subsequent low speed CVD process (0071, 0076, Fig. 4,and Fig. 6). They teach that since the opening area of the first gas supply hole 410a is greater than the opening area of the second gas supply hole 420a, TiCl4 is supplied at a high flow rate through the first gas supply hole of the first nozzle into the processing chamber and TiCl4 is supplied at a low flow rate through the second gas supply hole of the second nozzle (0076). Therefore, they teach first flowing a precursor through a nozzle having larger holes to provide a fast flow rate and then in a subsequent deposition, i.e., a non-simultaneous deposition, flowing the same precursor through a nozzle having smaller holes for providing a lower flow rate in depositing a film, where the process is repeated until the desired film thickness is formed. 
From the teachings of Ota and Saito, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ota to have deposited the film using a first deposition cycle with a first nozzle and a second deposition cycle with a second nozzle, where the nozzles have ejecting holes of different diameters so as to perform the first deposition set by supplying the precursor to the first ejection holes of the first nozzle to provide the precursor at a first flow rate and subsequently supplying the reactant to the substrate to form a first film and then to have performed a second deposition set by supplying the precursor to the second ejection holes of the second nozzle to provide a second precursor flow rate different from the first and subsequently supplying the reactant so as to provide a second layer of the film because Ota teaches that using a higher velocity flow rate, the film has a higher thickness away from the nozzle and then using a lower velocity flow rate, the film has a higher thickness near the nozzle, where it is desirable to have a uniform thickness and Saito teaches depositing a film with a first flow rate by flowing a precursor through a nozzle having larger holes and subsequently flowing the precursor through a second nozzle having smaller holes to deposit a film with a lower flow rate, such that by providing a first and second film with a high flow rate and a low flow rate it will be expected to provide a more uniform film over the surface by evening out the thickness profile over the film. Specifically, it will deposit a thicker film farther away from the nozzle when flowing the precursor through the larger holes and then deposit a thicker film closer to the nozzle when flowing the precursor through the smaller holes so as to form a more uniform film over the surface. Further, since Ota teaches repeating the deposition cycle until the desired thickness is reached and Saito teaches repeating the high speed and low speed deposition sequence until the desired thickness is reached, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the first deposition set and the second deposition set a predetermined number of times to provide the final more uniform film with the desired thickness. 
As to the portion of an installation region of the at least one first ejecting hole in the first nozzle and at least a portion of an installation region of the at least one second ejecting hole in the second nozzle overlapping each other in the substrate arrangement direction, Saito depicts the first and second nozzles used for the precursor as having at least one ejection hole overlapping on each nozzle in the substrate arrangement direction (Fig. 2 and Fig. 4). Further, since the suggestion is to performing the deposition to provide an even thickness profile over the surface of the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have overlapped the ejection holes in the substrate arrangement direction to make the flow of the precursor from each hole as similar as possible to better control the flow and thickness of the precursor over the surface because if the holes are staggered so that one flows high over the surface and the other directs flow right at the edge it will change how the precursor absorbs/deposits on the surface and change the thickness profile of the film between the nozzles. Therefore, Ota in view of Saito suggest providing a first and second nozzle having different structures (different sized holes) where at least a portion of an installation region of the at least one first ejecting hole in the first nozzle and at least a portion of an installation region of the at least one second ejecting hole in the second nozzle overlap each other in the substrate arrangement direction. 
Regarding claim 2, Ota in view of Saito suggest the process of instant claim 1, where they suggest forming the first and second ejection holes so that one is larger than the other, such that the opening area of the at least one first ejecting hole and an opening area of the at least one second ejecting hole are different from each other. 
Regarding claim 12, Ota in view of Saito suggest the process of instant claim 1, where the suggestion is to repeat the first deposition set and second deposition set until the desired thickness is formed, where by using the separate deposition sets the film uniformity will be improved. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that by controlling the number of times of performing the first set in (a) and the number of times of performing the second set in (b) it will control the uniformity of the film thickness over the substrate because the number of times each set is performed will change the thickness profile over the film surface.
Regarding claims 13 and 14, Ota in view of Saito suggest the process of instant claim 1. Ota teaches that the precursor is HCD or hexachlorodisilane (0044) such that the precursor supplied from the first and second nozzle is a chlorosilane.
 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Saito as applied to claim 1 above, and further in view of Chuang, US 2017/0081761 A1.
Regarding claim 3, Ota in view of Saito suggest the process of instant claim 1.
They do not teach that the first and second ejecting holes have different shapes.
Chuang teaches an atomic layer deposition apparatus that incudes a chamber including a plurality of regions and flowing precursor gases at different flow rates in the different regions to simultaneously form thin films in the different regions having different film thicknesses (abstract). They teach using injectors 14 and 15 for transporting different precursor materials required for performing ALD for forming a thin film having a uniform thickness on a top surface of the wafer (0030). They teach that the injectors have multiple first holes having a first radius dimension and multiple second holes having a second radius dimension which can emit gaseous deposition materials at different discharge rates (0037 and Fig. 3). They teach that a first emitting precursor material having a speed profile 42 for forming films with thickness A is emitted from the holes with first radius dimension on the injectors where a second emitting precursor material having a speed profile 43 for forming films with thickness B is emitted from the holes with the second radius dimension (0039 and Fig. 4). Therefore, they teach flowing precursor through injectors having different sized holes where the speed of the precursor leaving the holes is dependent on the size of the holes. They teach using an injector having at least two holes of different geometric parameters and adjusting the at least two holes to change the respective deposition thicknesses of respective atomic layer in a plurality of regions (0041). They teach that the geometric parameters represent a size, a shape, an area, and so on, where the adjustment is accomplished by replacing the injector or modifying the holes of the injector (0041). They teach that the at least two different holes can be used to produce the different deposition thicknesses for atomic layers in the corresponding regions (0041). They teach providing a first wafer in a first region of a chamber and providing a second wafer in a second region of the chamber, the second region being vertically offset from the first region, and forming in the first region a first film having a first thickness, and forming the second region a second film having a second thickness different from the first thickness simultaneously with forming the first film having the first thickness, the first film and the second film having the same composition, by delivering a first precursor gas through a first injector having a first gas flow path, the first gas flow path including a first hole with a first geometric parameter and a second hole with a second geometric parameter different from the first geometric parameter, the first precursor gas being delivered at a first gaseous flow rate in the first region and simultaneously being delivered as a second gaseous flow rate in the second region, and delivering a second precursor gas through a second injector having a second gas flow path, the second gas flow path including a third hole with a third geometric parameter and a fourth hole with a fourth geometric parameter different from the third geometric parameter, the second precursor gas being delivered at a third gaseous flow rate in the first region and being delivered at a  fourth gaseous flow rate in the second region (0046). Therefore, they teach adjusting the geometric parameters of holes on gas injectors in an ALD process to control the thickness of the films deposited, where the geometric parameters include a size, a shape, an area, etc.
From the teachings of Chuang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ota in view of Saito to have optimized the shapes of the at least one first ejecting hole and that of the at least one second ejecting hole so that they are different form each other because Ota in view of Saito indicate it is desirable for ejecting holes to have different sizes for controlling the flow velocity to provide the uniform film and Chuang indicates that adjusting the shape of a first and second hole for emitting gases can be used to tailor the film thickness deposited such that it will be expected to optimize the hole shapes for forming a more uniform film. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Saito and Chuang as applied to claim 3 above, and further in view of Shirako, US 2012/0156886 A1.
	Regarding claim 4, Ota in view of Saito and Chaung suggest the limitations of instant claim 3, where Chaung suggests optimizing the shape of the ejecting holes to provide the desired film thickness.
	They do not teach that at least one first ejecting hole and at least one second ejecting hole has a shape including a slit shape, and the other one different from the one of the at least one first ejecting hole and the at least one second ejecting hole has a shape including a circular shape.
	Shirako teaches a method of manufacturing a semiconductor device including: loading into a reaction chamber a plurality of substrates stacked in a boat in a longitudinal direction, supplying a first gas from a first gas supply port included in a first gas supply pipe installed in the reaction chamber along the plurality of substrates loaded in to the reaction chamber and a second gas from a second gas supply port included in a second gas supply pipe installed in the reaction chamber along the plurality of substrates loaded into the reaction chamber toward each of the plurality of substrates to form a film on each of the plurality of substrates by mixing the first gas and the second gas (0014). They teach that a first gas supply nozzle 60 includes a first gas supply port 68 and a second gas supply nozzle 70 includes a second gas supply port 72 (0041, Fig. 2, and Fig. 6). They teach that gas supply ports 68 and 72 may have slit shape rather than a plurality of holes (0093, Fig. 7, and Fig. 8). They teach that the slit shape may reduce a velocity of the gas stream and a growth velocity of the film may be reduced (0093). Therefore, they indicate that the velocity of a gas stream from a slit shape may be reduced compared to that through a hole, since they are comparing the slit shape with holes. 
	From the teachings of Shirako, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ota in view of Saito and Chaung to have formed at least one first ejecting hole and at least one second ejecting hole to have a shape including a slit shape, and the other one different from the one of the at least one first ejecting hole and the at least one second ejecting hole to have a shape including a circular shape because Shirako indicates that a slit shape reduces the velocity of the gas stream compared to a hole shape such that it will be expected to provide an ejecting hole in a nozzle having an increased flow rate and an ejecting hole in the other nozzle having a reduced flow rate as desired by Ota in view of Saito and Chaung. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Saito and Chuang as applied to claim 3 above, and further in view of Takagi, US 2014/0357058 A1.
	Regarding claims 5-7, Ota in view of Saito and Chaung suggest the process of instant claim 3. 
	They do not teach that an opening area of one of the at least one first ejecting hole and the at least one second ejecting hole decreases from one end toward the other end of the substrate arrangement region in the substrate arrangement direction.
	Takagi teaches a method of manufacturing a semiconductor device, including: (a) accommodating a plurality of substrate arranged with intervals therebetween in a process chamber; and (b) supplying a hydrogen-containing gas and an oxygen-containing gas into the process chamber to process the plurality of substrates, wherein the step (b) includes: supplying the hydrogen-containing as into the process chamber through a first nozzle including a plurality of first gas supply holes disposed in a region extending from and upper portion to a lower portion of the first nozzle corresponding to a substrate arrangement region where the plurality of substrates are arranged, wherein the plurality of first gas supply holes are configured to supply the hydrogen-containing gas toward the plurality of substrates; and supplying the oxygen-containing gas into the chamber through a second nozzle including a plurality of second gas supply holes disposed at an upper portion and a lower portion of the second nozzle to correspond to upper substrate and low substrates of the plurality of substrates wherein the plurality of second gas supply holes are configured to supply the oxygen-containing gas toward the plurality of substrates (0015-0020). They teach that each of the gas supply holes may be configured so that each has the same area and is provided at the same pitch (0053 and Fig. 4A). They teach that when the plurality of gas supply holes are provided, the areas of the gas supply holes may be gradually reduced from an upper end to a lower part of the nozzle or gradually reduced form a lower end to an upper part of the nozzle (0145 and Fig. 4B). They teach that when the plurality of gas supply holes are provided, the pitch between the gas supply holes may be gradually increased from an upper end to a lower part of the nozzle or gradually increased from a lower end to an upper part of the nozzle (0146 and Fig. 4C). They teach that in the various configurations it is possible to regulate the concentration distribution of the atomic oxygen in the process chamber, in particular, the concentration distribution in the wafer arrangement direction, more smoothly (0147).
	From the teachings of Takagi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ota in view of Saito and Chuang to have optimized the opening area of the at least one first ejecting hole and the at least one second ejecting hole so that the opening area of one of them decreases from one end toward the other end of the substrate arrangement region in the substrate arrangement direction and the other one either increases from one end toward the other end or is uniform from one end toward the other end of the substrate arrangement region in the substrate arrangement direction because Chaung indicates that the area of the holes can be optimized to provide the desired thickness and Takagi indicates that the opening area of the holes can be increased, decreased, or be uniform, where providing the desired configuration can regulate the concentration distribution of a gas in the wafer arrangement direction more smoothly such that it will be expected to provide a desirable configuration for providing the precursor to the chamber and the wafers to provide the desired thickness, velocity, and distribution in the chamber. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The Examiner also notes MPEP 2144.04(II)(A): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The Examiner also notes MPEP 2144.04(II)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, the selection of the size and shape of the holes is considered to have been obvious from the teachings of Ota in view of Saito, Chaung, and Takagi. 


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Saito as applied to claim 1 above, and further in view of Chaung, US 2017/0081761 A1 and Takagi, US 2014/0357058 A1.
Regarding claims 8-11, Ota in view of Saito suggest the process of instant claim 1, where the suggestion is to form the holes so that a film from one of the nozzles is thicker farther away from the nozzle opening and the film from the other nozzle is thicker closer to the nozzle opening. Ota depicts the low flow rate film as having the adsorption decreasing from one end to the other and the high flow rate film as having the adsorption increasing from one end to the other (Fig. 10A-B). Ota teaches providing HCD to the chamber to provide silicon-containing layers, which may be HCD gas adsorption layers, such that the adsorption on the surface will be from the main element of the precursor, i.e. silicon from HCD (0062). Therefore, since Ota in view of Saito provide deposition from a high flow rate nozzle and a low flow rate nozzle to provide an even thickness, the ejection holes are configured such that an amount of adsorption of a main element contained in the precursor on a surface of the at least one substrate (adsorption from film deposition as indicated by Ota) increases from one end toward the other end of the substrate (as with the high flow rate nozzle) and the other one different form the one of the at least one first ejecting hole and the at least one second ejecting hole is configured such that the amount of adsorption of the main element contained in the precursor on the surface of the at least one substrate decreases from the one end toward the other end of the substrate (as with the low flow rate nozzle).
They do not teach that the amount of adsorption increases or decreases from one end toward the other end of the substrate arrangement region in the substrate arrangement direction.
As discussed above for claims 3 and 5-7, Chaung suggests optimizing the geometric parameter of the holes, i.e. the size, shape, area, etc. to provide the desired thickness. Takagi suggests optimizing the arrangement of the holes so that they increase or decrease in the opening area from a lower end to an upper end of a nozzle or so that they stay uniform to regulate the concentration distribution of the gas in the wafer arrangement direction more smoothly. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the ejecting holes of the first and second nozzle so that one increases in size and the other decreases in size from one end to the other end of the substrate arrangement region in the substrate arrangement direction so as to provide both the high velocity and low velocity flow over the substrates as desired while also regulating the concentration distribution of the gas in the wafer direction more smoothly. Further, by configuring the holes in such a manner it will provide the desired and predictable result of providing the more uniform thickness over the substrate by matching a smaller nozzle with a larger one as they change in size over the length of the nozzles along the substrate arrangement direction. Therefore, Ota in view of Saito, Chaung, and Takagi suggest configuring the ejection holes such that an amount of adsorption of a main element contained in the precursor on a surface of the at least one substrate (adsorption from film deposition as indicated by Ota) increases from one end toward the other end of the substrate  arrangement region in the substrate arrangement direction  and the other one different form the one of the at least one first ejecting hole and the at least one second ejecting hole is configured such that the amount of adsorption of the main element contained in the precursor on the surface of the at least one substrate decreases from the one end toward the other end of the substrate arrangement region in the substrate arrangement direction.
Similarly, for claim 9, since Ota teaches that the silicon-containing film deposits from the adsorption of HCD gas which subsequently reacts with NH3 to form a silicon nitride layer (0062 and 0077), one of the at least one first ejecting hole and the at least one second ejecting hole is configured such that a thickness of the layer containing a main element contained in the precursor and being formed on a surface of the at least one substrate (silicon-containing layer that becomes silicon nitride) increase from one end toward the other end of the substrate arrangement region in the substrate arrangement direction, and wherein the other one different from the one of the at least one first ejecting hole and the at least one second ejecting hole is configured such that the thickness of the layer containing the main element contained in the precursor and being formed on the surface of the at least one substrate decreases from the one end toward the other end of the substrate arrangement region in the substrate arrangement direction. 
Similarly, for claim 10, it is suggested to configure the ejecting holes so that the flow rate of the precursor from the at least one first ejecting hole or the at least one second ejection hole increases along the substrate arrangement direction and the other of the first or second ejection holes decreases, the residence time of the precursor on a surface of the at least one substrate will also increase from one end toward the other end of the substrate arrangement region in the substrate arrangement direction when ejected from the ejecting holes that transition from a higher velocity to a lower velocity because the precursor will quickly move from the hole and gradually slow down as the velocity decreases along the substrate arrangement direction such that the residence time is short for the high velocity nozzle sizes and longer for the slow velocity nozzle sizes. Similarly, the other at least one ejecting hole that ejects the precursor with a slower velocity that transitions to a higher velocity along the substrate arrangement direction will be configured such that the residence time of the precursor on the surface of the at least one substrate decreases from one end toward the other end side of the substrate arrangement region in the substrate arrangement direction because it will be slow to start and become faster. This is further supported by the instant specification which indicates that a decrease flow velocity will increase a residence time of the gas on the surface and an increased flow velocity will decrease the residence time (0081 and 0082).
Similarly, for claim 11, this configuration will provide at least one first ejecting hole and at least one second ejecting hole being configured such that a flow velocity of the precursor on a surface of the at least one substrate decreases from one end toward the other end of the substrate arrangement region in the substrate arrangement direction, and wherein the other one different from the one of the at least one first ejecting hole and the at least one second ejecting hole is configured such that the flow velocity of the precursor on the surface of the at least one substrate increases from the one end toward the other end of the substrate arrangement region in the substrate arrangement direction. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718